By a previous decision of this court rendered January 10, 1966 on this appeal from a judgment of the Supreme Count, Richmond County, rendered February 21, 1964, this case was remittted to the trial court for a Huntley hearing and the appeal has been held in abeyance' in the interim (People v. Reade, 25 A D 2d 438). The hearing has been held and a decision thereon has been rendered adverse to defendant, dated December 13, 1966. Judgment affirmed (Code Crim. Pro., § 542). We agree with appellant that the trial court should have assisted him in the production of Fire Marshal Tiedemann as a witness at the trial, but, in view of Tiedemann’s testimony at the subsequent Huntley hearing, where appellant was represented by counsel and had a full opportunity to demonstrate any weakness in that testimony, we think the error may me disregarded as harmless. Beldock, P. J., Christ, Brennan, Rabin and Kleinfeld, JJ., concur.